Citation Nr: 0401787	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-05 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 RO decision which denied 
service connection for hypertension.  


FINDING OF FACT

The veteran's current hypertension began during his active 
service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1976 to September 1977.  His service enlistment examination 
in September 1976 noted a blood pressure reading of 150/78, 
and on an accompanying medical history form he denied a 
history of high blood pressure.  A treatment report in March 
1977 noted the veteran's complaints of shortness of breath 
and feelings of dizziness.  He worked in a paint shop.  
Ventilation of the painting area was discussed, and 
recommendations were made.  A blood pressure reading was 
noted to be 130/92, and it was indicated that he should 
return for a blood pressure evaluation.  Available service 
medical records do not show that the recommended blood 
pressure check was done.  On a medical history report in June 
1977, the veteran denied a history of high blood pressure.  A 
physical examination in June 1977 noted a blood pressure 
reading was 110/64.

Post-service medical records show that in June 1979 the 
veteran was hospitalized for treatment of a lacerating injury 
to his right hand resulting from a motorcycle accident.  X-
ray examination of the chest noted findings of cardiomegaly 
with evidence of specific left ventricular enlargement.  The 
report concluded with an impression of left ventricular 
enlargement, and indicated that hypertension and congenital 
heart disease should be ruled out.  Medical treatment reports 
in June 1979 note blood pressure readings of 132/98, 110/70 
and 140/98.  A blood pressure reading of 140/90 was noted in 
November 1979.

A June 1980 treatment report noted a blood pressure reading 
of 130/90.  A treatment report in August 1981 noted blood 
pressure readings of 152/100, 150/110 and 130/100.  A 
September 1981 record noted a blood pressure reading of 
136/94.  A February 1982 treatment report noted a diagnosis 
of essential hypertension.  Subsequent medical reports show 
ongoing treatment for hypertension.  

In October 1997, the veteran filed a claim seeking service 
connection for hypertension.  

Continuing post-service medical records dated to 2002 note 
hypertension.

II.  Analysis

The veteran claims service connection for hypertension.  The 
file shows adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.   

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

The veteran served on active duty from September 1976 to 
September 1977.  Service medical records do not include a 
diagnosis of hypertension.  However, his service medical 
records reveal an elevated blood pressure reading of 130/92 
in March 1977, and it was then recommended that he undergo an 
evaluation for high blood pressure, although there are no 
service records showing that such evaluation took place.  
Later service medical records include a normal blood pressure 
reading at an examination in June 1977.  There is no medical 
evidence of hypertension within the presumptive year after 
service.  Yet shortly thereafter, in 1979, the veteran 
exhibited elevated blood pressure readings; such pattern 
continued thereafter; and hypertension was diagnosed in 1982.  
Subsequent medical records dated to 2002 show continuing 
diagnosis and treatment of hypertension.

One reasonable interpretation of the evidence is that the 
veteran had the early stage of hypertension, or labile high 
blood pressure, during his active duty and shortly thereafter 
(as shown by the intermittent elevated blood pressure 
readings), and that this subsequently blossomed into chronic 
essential hypertention which was then medically diagnosed.  
Particularly notable is the fact that an evaluation for 
possible hypertension was recommended in service, and 
apparently the clinician at that time suspected the disease.  
There is a satisfactory chain of evidence, of high blood 
pressure readings, to trace current hypertension back to 
service.  With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds that even though 
hypertension was not diagnosed until after service, the 
evidence as a whole, including that pertinent to service, 
establishes that the disorder began in service.  38 C.F.R. 
§ 3.303(d).  The Board concludes that hypertension was 
incurred in service, warranting service connection.


ORDER

Service connection for hypertension is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



